EXHIBIT PLEDGE AGREEMENT THIS PLEDGE AGREEMENT ("Agreement"), dated as of , 2008, is executed by and between ASIA SPECIAL SITUATION ACQUISITION CORP., a Cayman Island corporation ("ASSAC"), having an office c/o M&C Corporate Services Limited, P.O. Box 309GT, Ugland House, South Church Street, George Town, Grand Cayman; CHINA TEL GROUP, INC., a Nevada corporation (“CHTL”) having an office at 8105 Irvine Center Drive, Suite 800, Irvine, CA 92618; and HORWITZ, CRON & JASPER, P.L.C., a law firm formed under the laws of the State of California (the “Collateral Agent”)and having an office at Four Venture Plaza, Suite 390, Irvine, CA 92618. ASSAC, CHTL and their respective officers, directors, shareholders, authorized representatives and affiliates are hereinafter sometimes collectively referred to as the “Business Parties.” W I T N E S S E T H: WHEREAS, on the date hereof, the ASSAC has purchased from CHTL certain shares of Class A common stock (“Class A Common Shares”) and Series A preferred stock (“Series A Preferred Shares”) of CHTL (collectively, the “Purchased Securities”), pursuant to the terms of an amended and restated stock purchase agreement, dated July , 2008 (the “Purchase Agreement”); and WHEREAS, ASSAC has paid a portion of the purchase price for such Purchased Securities by issuing and delivering to CHTL ASSAC’s non-interest bearing promissory note in $ principal amount, due March 31, 2009, and dated of even date herewith (the “Note”); and WHEREAS, in order to secure the payment and performance of the obligations, liabilities and indebtedness of ASSAC in favor of CHTL under the Note, ASSAC has agreed to pledge to the CHTL certain of the Purchased Securities specified below, and has delivered such Purchased Securities to the Collateral Agent for the benefit of CHTL; NOW, THEREFORE, in consideration of the premises and of the mutual covenants set forth herein and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto hereby agree as follows: 1.Pledge; Non-Recourse Obligation. (a)ASSAC hereby pledges, as pledgor, to CHTL, as pledgee, and grants to CHTL a first priority lien on and security interest in all of ASSAC's right, title and interest in and to an aggregate of Series A Preferred Shares of CHTL (collectively, the “Pledged Securities”), together with all proceeds from the sale of the Pledged Securities, all dividends paid in capital stock respect of the Pledged Securities and any property or securities delivered to the holder of the Pledged Securities in respect thereof in the event of a merger or takeover of CHTL by an unaffiliated third party (collectively, with the Pledged Securities, the "Pledged Collateral"). -1- (b)ASSAC hereby agrees to execute and deliver to the Collateral Agent (i) the Pledged Securities, (ii) assignments separate from the Pledged Securities substantially in the form of Exhibit A hereto, undated and appropriately endorsed in blank, with respect to the Pledged Securities comprising the Pledged Collateral and (iii) if legally required, such financing statements as the Collateral Agent may reasonably request with respect to the Pledged Collateral (or, if execution by ASSAC is not required pursuant to the applicable Uniform Commercial Code, ASSAC hereby authorizes the Collateral Agent to file all financing statements deemed necessary by CHTL to perfect the security interests granted hereunder), (iii) take such other steps as CHTL may from time to time reasonably request to perfect CHTL's security interest in the Pledged Collateral or any part thereof under applicable law, and (iv) after the occurrence and during the continuance of an Event of Default, to execute and deliver on behalf of ASSAC such other documents of transfer as CHTL or the Collateral Agent may from time to time reasonably require to enable CHTL to transfer the Pledged Collateral into the name of CHTL or the name of its nominee (all of the foregoing are hereinafter collectively referred to as the "Assignments"). (c)CHTL hereby agrees to deliver to the Collateral Agent the original of the Note to be held under this terms of this Agreement.By its execution of this Agreement, the CHTL does hereby acknowledge and agree that notwithstanding anything to the contrary, express or implied, contained in this Agreement or in the Note: (i)Nothing contained in the Note or any other agreement or instrument shall be deemed or construed to constitute a guaranty or undertaking by ASSAC or any officer, director, shareholder, employee, agent or consultant of ASSAC, or any other person, of any of the obligations of ASSAC under the Note or this Agreement; it being understood and agreed by CHTL that, absent the receipt by ASSAC of funds from the issuance and sale of its securities or the exercise of outstanding ASSAC warrants on or prior to the Maturity Date of the Note, ASSAC will not have any funds or financial resources to pay all or any portion of its obligations under the Note on the Maturity Date or otherwise; (ii)CHTL hereby acknowledges and agrees that the sole source for payment of the outstanding principal amount of the Note shall be the proceeds from the issuance and sale of securities of ASSAC or the foreclosure and transfer to CHTL of the Pledged Collateral under this Agreement. Accordingly, and notwithstanding anything to the contrary, express or implied, contained in the Note or in this Agreement: (i)absent only acts or omissions of ASSAC constituting actual fraud against CHTL, neither ASSAC, ASSAC nor any officer, director, shareholder, employee, agent or consultant of ASSAC, or any other person shall have any personal liability or obligation to CHTL pursuant to the Note or this Agreement; and (ii)except for such Pledged Collateral, none of the assets or properties of ASSAC, or any officer, director, shareholder, employee, agent or consultant of ASSAC, or any other person (including without limitation any portion of the ordinary shares of ASSAC owned by its existing shareholders or their transferees) shall be subject to any claims, attachments, liens, security interests or rights in favor of ASSAC to secure payment of the Note. 2.Security for Secured Obligations.The Pledged Collateral secures the prompt and complete payment, performance and observance of the Note (including, without limitation, all obligations and liabilities of ASSAC thereunder). -2- 3.Delivery of Pledged Securities. (a)On each occasion that the outstanding principal amount of this Note is prepaid in part and reduced or paid in full, in accordance with the provisions of Section 5(b) of the Note, a corresponding amount of the Pledged Securities (valued (i) as to the Class A Common Shares of CHTL held under this Pledge Agreement at $2.25 per share, and (ii) as to any shares of Series A Preferred Shares of CHTL held under this Pledge Agreement, at the $10.00 per share purchase price) shall be released by the Collateral Agent from this Pledge Agreement and deliveredto the Maker, free and clear of all liens, claims and encumbrances created by such Pledge Agreement.The Collateral Agent shall deliver such of the Pledged Securities to be released from this Pledge Agreement to ASSAC, within not later than five (5) Business Days following receipt of confirmation, in a form and manner reasonably satisfactory to the Collateral Agent, that a full or partial prepayment of the Note has been made by or on behalf of ASSAC.Delivery of Pledged Collateral released from this Pledge Agreement shall be made by the Collateral Agent to the Maker, c/o Hodgson Russ LLP at 1540 Broadway, 24th floor, New York, New York 10036, attn: Stephen A.
